Citation Nr: 1122586	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-48 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Eligibility for non-service connected pension benefits.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a bilateral foot disorder, to include gout and spurs in both heels.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 8, 1965, to August 24, 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A September 2010 letter informed him that his hearing was scheduled for October 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran had less than 90 days of active wartime service, and was not discharged from such service by reason of service-connected disability.

2.  The Veteran does not have a diagnosis of a hearing loss disability.

3.  A bilateral foot disorder was not shown in service, and any current bilateral foot disorder is unrelated to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The legal criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101(2), 107, 1521, 7104 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1 , 3.2, 3.3, 3.6, 3.40 (2010).

2.  The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2010).

3.  The criteria for service connection for a bilateral foot disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Concerning the claim for entitlement to a non-service connected pension, the Board has denied the claim on the basis that the Veteran had less than 90 days of active wartime service and because he lacks the requisite service-connected disability.  The Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  As the Board has denied the claim as a matter of law, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Concerning the claims for entitlement to service connection for a bilateral hearing loss disability and a bilateral foot disorder, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in May 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The July 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the May 2009 letter-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records, private treatment records, and statements from the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with the current claims.  However, as discussed below, there is no competent and credible evidence that the Veteran has a diagnosis of a current bilateral hearing loss disability, and there is no competent and credible evidence of any bilateral hearing or foot symptoms that may be related to a disease or injury in service.  There is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  VA examinations are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Non-Service-Connected Pension

Non-service-connected pension benefits are payable to a veteran of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6 (a)-(b).

The Veteran's Department of Defense Form 214 certifies that the Veteran had active service from July 8, 1965 to August 24, 1965 (a period of 47 days) and that he received an honorable discharge.  The entire period of active service took place during the Vietnam War.  38 C.F.R. § 3.2(f) (2010).  Thus, although the Veteran had wartime service, his service did not constitute a period of 90 days or more.  

In addition, the Veteran's service treatment (medical) records and post-service medical evidence do not reflect service-connected disability as shown by official service records, which in medical judgment would have justified a discharge for disability.  See 38 C.F.R. § 3.3(a)(3).  The Veteran was discharged for unsuitability, per administrative remarks in the Veteran's service personnel records dated August 24, 1965.  Service connection is not currently in effect for any disability.  In summary, the Veteran is shown to have only 47 days of active service, and he is not shown to have been discharged as a result of a disability incurred in or related to his active service.  

For these reasons, the Board finds that the Veteran does not meet the basic eligibility requirements for non-service-connected pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United States Court of Appeals for Veterans Claims (the Court) held that where the law and not the evidence is dispositive of an appellant's claim, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  In this case, the Veteran's claim for non-service-connected pension benefits lacks legal entitlement due to nonqualifying service.  The governing regulations on basic eligibility to receive non-service-connected pension benefits are binding.  See 38 U.S.C.A. 7104(c).  Accordingly, entitlement to non-service-connected pension benefits is not warranted, and the Veteran's claim must be denied.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

In this case, the service records indicate that the Veteran was not assigned a military occupational specialty, as he was discharged from active duty by the Recruit Training Command.

The Veteran indicated on a Report of Medical History (RMH) at the time of his entry to active service that he had foot trouble.  He indicated that he had moderate flat feet, but they did not bother him.  A physician indicated on his service entrance examination that the Veteran had normal feet and ears.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
5000
RIGHT
5
10
5
0
10
5
LEFT
0
0
5
10
0
0

The Veteran's August 1965 separation examination report reflects that he had normal feet and ears.  Whispered voice testing yielded results of 15/15 bilaterally.

A private medical record from May 2009 reflects that the Veteran had a diagnosis of gout.

VA treatment records from July 2009 through October 2009 are negative for any signs, symptoms, or diagnoses of hearing loss or feet problems.

In his July 2009 Notice of Disagreement, the Veteran remarked that he felt that his active duty contributed to his hearing loss and gout.  In his November 2009 VA Form 9, he related that his time in basic training caused his present impaired hearing.  He also felt that his gout was not properly diagnosed, as he said he had problems with gout before and after his active duty.

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to having difficulty hearing, as that symptom is readily identifiable through casual observation.  However, diagnosing the presence of a hearing loss disability as defined by 38 C.F.R. § 3.385 is not a determination that can be made by the Veteran himself, as without access to an audiometer and training in how to it, he is unable to provide the audiometric measurements necessary to satisfy the regulation.  Thus, while the Veteran's observations concerning his difficulty hearing are considered competent, the Veteran's statements regarding the extent of that claimed disability are not considered competent.

Here, the Veteran's statements regarding experiencing hearing loss are contradicted by other evidence of record.  As noted above, the Veteran has indicated that he has experienced hearing loss as a result of his active duty.  However, the Veteran's active duty treatment records are negative for any signs, symptoms, or diagnoses of a hearing loss disability.  Specifically, the separation examination report indicates that the Veteran had normal ears and hearing at the time of his discharge from active duty.  As such, the service treatment records do not support the Veteran's assertion that he experienced hearing loss during his active duty.  Additionally, the Board notes that the post-service private and VA treatment records are completely negative for any signs, symptoms, or diagnoses of a hearing loss disability.  As the Veteran sought medical treatment for other medical problems, it is reasonable to assume that if he indeed had a hearing loss disability, he would have reported it to medical personnel at some point while seeking treatment for his other disorders.  The Board finds that the service treatment records, private treatment records, and VA treatment records outweigh the Veteran's contentions, as the various treatment records were created by objective medical professionals in the course of providing medical treatment to the Veteran.  Concerning the Veteran's contentions, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not indicate that the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a hearing loss disability must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Turning to the claim for service connection for a bilateral foot disorder, to include gout and heel spurs, the Veteran's statements regarding experiencing bilateral foot pain are considered competent, as pain is a symptom capable of lay observation.  However, diagnosing the gout and/or heel spurs is not a determination that can be made by the Veteran himself, as without access to an X-ray, it is impossible for a person to be able to look within their bone structure to determine the cause of the foot pain.  Thus, while the Veteran's observations concerning his bilateral foot pain are considered competent, the Veteran's statements regarding the cause of that pain are not considered competent.  The Board additionally notes that while the Veteran has asserted that his gout was not properly diagnosed during his active duty, he has provided no other evidence to support his assertion.  As a layperson, the Veteran has not had the medical training necessary to identify an incorrect diagnosis, and so his statements regarding a misdiagnosis are not considered to be competent.

Here, the Veteran's statements regarding experiencing a bilateral foot disorder during his active duty are contradicted other evidence of record.  As noted above, the Board observes that the service treatment records are negative for any signs, symptoms, or treatment for a foot disorder.  Although the Veteran indicated on his RMH at the beginning of his active duty that he had moderate flat feet, a physician examined his feet and noted that they were normal.  Another physician noted of the Veteran's separation examination report that the Veteran had normal feet.  As such, the service treatment records do not support the Veteran's assertion that he experienced a bilateral foot disorder during his active duty.  The Board finds that the service treatment records outweigh the Veteran's contentions, as the service treatment records were created by objective medical professionals in the course of providing medical treatment around the time of the Veteran's active duty.  Concerning the Veteran's contentions, the Board again notes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

None of the medical evidence of record gives any indication that the Veteran has heel spurs.  Although the Veteran does have a current diagnosis of gout (the May 2009 private treatment record), the treatment provider did not suggest in any way that there exists a medical nexus between the Veteran's current gout and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.

Finally, the record does not indicate that the Veteran engaged in combat.  As a result, service connection for a hearing loss disability and a bilateral foot disorder cannot be presumed under 38 U.S.C.A. §  1154 (a) or (b) (West 2002).

The Board does not doubt the sincerity of the Veteran's belief that he has a bilateral hearing loss disability and a bilateral foot disorder as a result of his active service.  However, as discussed above, in this particular instance, his statements have not been found to be credible and are outweighed by other evidence of record.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Eligibility for VA non-service-connected disability pension benefits is denied.

Service connection for a bilateral hearing loss disability is denied.

Service connection for a bilateral foot disorder, to include gout and spurs in both heels, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


